Citation Nr: 1731735	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  14-34 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently rated as 10 percent disabling (left knee disability). 

2.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently rated as 10 percent disabling (right knee disability). 

3.  Entitlement to an increased rating for degenerative joint disease of the lumbar spine currently rated as 10 percent disabling (back disability).  


REPRESENTATION

Appellant represented by:	Cheryl King, Agent


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 
INTRODUCTION

The Veteran had active duty service in the United States Army from January 1983 to August 1983 and from October 1995 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was previously before the Board in July 2015 and it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  

The issues concerning the entitlement to an increased rating for status post nasal fracture, entitlement to service connection for post-traumatic stress disorder, acne, bilateral plantar nerve neuropathy, diabetes, left hip osteoarthritis, sinusitis, peripheral neuropathy of the lower extremities, headaches, a right eye abrasion, and entitlement to special monthly compensation were originally before the Board and were subsequently remanded to the AOJ for issuance of a statement of the case.  Following the issuance of the statement of the case regarding these issues, the Veteran elected to have a hearing so these issues have not yet been certified to the Board.  The Board will not, therefore, exercise jurisdiction over these claims at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

Regarding the Veteran's claims for increased ratings for her back disability and her left and right knee disabilities, in July 2015, the Board remanded the Veteran's claims to obtain new exams because the prior exams were too old to adequately decide her claims.  Subsequently, the Veteran attended examinations for her back and knees in February 2016.  Unfortunately, the Board finds that the February 2016 VA examinations are inadequate for rating purposes.  In the case of Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) essentially held that that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59 (2016).  The February 2016 examinations for the Veteran's back and knees do not include range of motion testing for pain on passive movement and with weight-bearing and nonweight-bearing movement.  As such, pursuant to Correia, the Veteran must be provided an adequate VA joints examination to include range of motion testing on active and passive motion and in weight-bearing and nonweight bearing conditions.

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from February 26, 2016 to the present.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of her left and right knee disabilities.  The electronic claims file must be reviewed by the examiner.  All indicated studies and testing must be conducted, and all pertinent symptomatology must be reported in detail.

(A).  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

(B).  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If it is not feasible to do so to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so.

(C).  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If it is not feasible to do so to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so.

(D).  In accordance with Correia, the range of motion of each of the Veteran's knees should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of her back disability.  The electronic claims file must be reviewed by the examiner.  All indicated studies and testing must be conducted, and all pertinent symptomatology must be reported in detail.

(A).  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

(B).  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If it is not feasible to do so to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so.

(C).  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If it is not feasible to do so to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so.

(D).  In accordance with Correia, the range of motion of the Veteran's lumbar spine should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

The VA examination report must include a complete rationale for all opinions expressed.  

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms she has experienced.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a SSOC should be issued to the Veteran and her representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

